Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                    No. 04-13-00185-CV

                        IN THE INTEREST OF M.R.O. and M.E.O.

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011-PA-03175
                         Honorable Richard Garcia, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that no costs shall be assessed against appellant in relation to this
appeal because she qualifies as an indigent under TEX. R. APP. P. 20.

       SIGNED September 25, 2013.


                                               _____________________________
                                               Catherine Stone, Chief Justice